         Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 1 of 9




8-3-21

John Daniel Hull

Hull-McGuire, PC

1420 N. Street, NW

Washington, D.C., 20005

RE: Autism, Sensory Issues, Accommodations & Modifications: Daniel Goodwyn

Submitted by: Dr. Stephanie C. Holmes, Certified Autism Specialist

Dear Mr. Hull:

Per our phone conversation, I have been asked to address two questions concerning former client
Daniel Goodwyn (DOB 11/18/1988). The first is whether or not, in my professional opinion and
area of expertise, do I believe Mr. Goodwyn is on the autism spectrum? The second depends on
the first and that is if Mr. Goodwyn is on the spectrum would that effect behaviors displayed
concerning wearing a mask. Mr. Goodwyn is quoted as saying about masks “they stress me out.”

Background:

Mr. Goodwyn reached out to me through the encouragement of his then mentor in a Christian
community to work on social skills and find out if his challenges with housemates and other
volunteers at a local ministry were due in part to unidentified Autism/Asperger’s.

Mr. Goodwyn’s email to me on November 8, 2017 stated the following:

“I have no medical diagnosis but it seems I have a lot of symptoms that indicate that I may
have some form of autism or Asperger’s.”




                                               1
           Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 2 of 9




Mr. Goodwyn, by way of the timeline, was not politicized nor in trouble when reaching out to
me for help in working through could he be on the spectrum.

Mr. Goodwyn’s identification of what he saw that could be autism related included the following
in his words: List is taken from the email from Mr. Goodwyn’s own list

      1.    Sleep problems
      2.    Socially awkward/unusual use of language
      3.    Unaware of others' emotions
      4.    Difficulties in verbal and especially nonverbal communication
      5.    Inappropriate social interaction
      6.    Compulsive behavior / obsessive/intense interest in a limited number of things
      7.    Sensory abnormalities / sensitivity to sound / superior skills in attention/perception
      8.    Relatively normal intelligence
      9.    Poor coordination

“Apart from sleep problems, which have started in the past couple years, I have dealt with
these issues for as long as I can remember. My family and friends have always been
supportive of me, even though they have been frustrated many times, and there have been
many misunderstandings over the years.”

“I live in community with Christians in a 3-story ministry house.
Some of the symptoms I mentioned above have been causing issues for me at home and with
those close to me in ministry.
I have discussed this with my parents, the leader of the ministry house I live at, and a
Christian counselor.
I tried looking for a believing professional nearby, but it seems that Christian counseling
autism/Asperger specialists for adults are sort of a niche.
I found out that you do Skype sessions. I'd like to move forward with something that can help
me. I don't know what the protocol is. Is there some sort of diagnosis process? I don't know
that I even need to be diagnosed. I know that I have certain areas where I need advice, and I
need it regardless. Is it possible to have a complimentary assessment/consultation call or
something that I would start with?”

I did speak with the mentor, head of the 3-story ministry house who is the same for a ministry
Mr. Goodwyn was volunteering with. I also ended up speaking with two housemates who felt
affected by the behaviors and wanted to address concerns with Mr. Goodwyn during our time
working together. Our initial phone consult was December 1, 2017. We began our work together
January 17, 2018 and our last contact was July 16, 2019 before this most recent event where he
reached out to tell me his lawyer, you, would be in contact with me.

I explained to Mr. Goodwyn, that since I did not have a license to practice in his state, I could
not give an official diagnosis, but based on my expertise in the field I could give him feedback
on whether or not I felt he was on the spectrum in my professional opinion, but for a formal
diagnosis he would have to travel to my state where I practice in GA or seek a professional in
CA. He did not want to have a formal diagnosis for several reasons. One, he did not want to pay

                                                  2
        Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 3 of 9




the excessive amount or cost of an assessment which could be over $1500 as he worked for a
ministry and did not make a lot of money. He did not want to see a provider who was not a
Christian and he already could not find one in his area. He did not want to take time off to come
to Georgia, and finally he was concerned with the stigma associated with autism spectrum and
did not want that officially on any record.

I reached out to the mentor with some questions based on behaviors and interactions for more
data and observations, which were verified by he and his wife to have observed these behaviors
often associated with spectrum, as well as two housemates who he regularly had
miscommunications with, verified on a call they observed these behaviors as well.

I was originally trained in NC for my LPC at the time on the current DSM, which at the time was
the DSM-IV. In this manual Asperger’s Syndrome was newly introduced as high functioning
autism (HFA). Since that time, the DSM-5 had changed this classification while the term
Asperger’s remains in the ICD manual. The DSM-5 now refers to Autism as a spectrum
classifying Autism as Level 1, 2, or 3. Those who would meet the criteria for Asperger’s would
be grandfathered in under Autism Level 1 as HFA and Asperger’s are no longer used in the
American clinical system but still used in Australia and parts of Europe.


Autism Spectrum:

About Autism/Asperger’s: Asperger’s (now Autism Level 1) is at its heart a social-emotional-
relational issue. The common stereotype may include thinking the person is recluse or
introverted and does not enjoy or want to be around people. While that is possible, that is not
common. Many people on the spectrum have friends and want to be married and have children.
What appears to have happened, researchers have studied MRIs. SPECT, or CT scans and found
differences in various parts of the brain. Part of the wiring is an over wiring toward the cognitive
and analytical and knowledge processes while under-wired to that which is social-connectional.

While not a formal diagnosis, data was gathered from housemates and Mr. Goodwyn was
interviewed one on one. Information was gathered through online calls with housemates and I
also mediated or helped Mr. Goodwyn work through difficult social-communication problems
that arose with his mentor and housemates. The findings from my interviews and data were that
Mr. Goodwyn presented on the spectrum. Many would ask how could this have been missed, and
why now as such a later age. As Mr. Goodwyn stated in his email of contact, he has been
struggling with some of these problems since an early age but there was not a name or label
placed on him because he did not need supports at school. The DSM-IV came out in 1994 and
most clinicians were not aware or trained to identity HFA/AS well into the 2000s, which would
have been when Mr. Goodwyn was in his school years. Many children on the spectrum are
missed unless there are supports needed educationally or behavior problems arise for that
individual resulting in a need for anger management or emotional regulation skills as well as
social skills development.


                                                 3
        Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 4 of 9




Mr. Goodwyn’s type is a little harder to detect, but after several hours the interview process and
data collected showed all criteria to be met for autism spectrum. If you read literature in the
autism field from experts such as Dr. Temple Grandin, Dr. Tony Attwood, Jennifer Cook-O-
Toole, Rudy Simone, Jude Morrow and others you will hear from them, “When you meet one
person with autism, you have met one person with autism.” People on the spectrum are people
first. While the criteria are the same for identification, manifestations and presentations are quite
different which can relate to one’s relationships with the sensory environment, one’s family of
origin issues, one’s preferences, one’s availability or lack thereof to resources as a child, one’s
intellectual capability, one’s gender etc. While many see autism as a linear spectrum, my work
with autistic individuals and scholarly research see the pattern more of a coordinate plane with
quadrants. XX and XY chromosomes plot differently as well as if one is sensory averse, sensory
seeking, or completely sensory unaware would also determine where one fits on the spectrum.

AS Traits common in adults:

Anxiety: Mr. Goodwyn would not state that he was anxious or a worried individual, but his
anxiety manifested more like agitation anxiety when things did not go according to plan and like
many on the spectrum, Mr. Goodwyn is often anxious or stressed and perceives most feedback
from others as negative or critical which causes more stress. Trying to figure out what to say to
in various scenarios in social context can increase anxiety/agitation or cause him to withdrawal.
When others show emotions, he has cognitive empathy, but struggles with what to do to show
empathy and can feel overwhelmed by their emotions. This was most common with interactions
with female coworkers and housemates. While Mr. Goodwyn appeared to give somewhat okay
eye contact, he does not prefer direct eye contact. Oftentimes those who grow up in a Christian
home are drilled that eye contact is a sign of respect, and many clients of a religious background
state they were taught eye contact as a child. Making consistent eye-contact is an example of
facial and social recognition issues, but is not a requirement actually or criteria.

Cognitive Profile: Mr. Goodwyn is highly analytical and has at least average to high IQ. I did
not perform any testing on his intelligence, but Mr. Goodwyn completed school and post-
secondary work and was able to get a career in the field of computer technology. This is common
with many adult men on the spectrum. Many did not struggle in school but in fact academics
were not the issue growing up. He was very passionate and up to date on world events and
passionate about theology and politics, which is common among Christian AS men. In social
situations or social work situations, he can get caught in paralysis analysis or overthink. On
several issues where female housemates were speaking of social-relational issues they were
having or expressing emotions, Mr. Goodwyn’s response would come off as very analytical even
arrogant, but to Mr. Goodwyn’s perspective he was simply giving solutions to the problem as he
was not interested in the social-relational issues being expressed. Adults on the spectrum may
lean toward the cognitive/analytical sometimes to the detriment of the social-relational
components of the situation at hand.


                                                  4
        Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 5 of 9




Communication: This is the heart of the matter in autism and what can create challenges and
struggles in social-relational contexts. European studies indicate that the divorce rate for Neuro
Diverse marriages (that is a marriage is one person with autism and one without) is at 80-90%
and the most cited issue is social-relational communication or the lack thereof. He has difficulty
expressing his feelings. While some on the spectrum are highly conflict avoidant, preferring to
avoid conflict at any cost, if Mr. Goodwyn feels the truth is violated or his personal rights are
being violated, he is more prone to argue or defend his rights/thoughts/behaviors. He is a literal
and black and white thinker, common in Asperger’s AS1. He speaks with a limited range of
emotions and sometimes monotonic voice. When he is stressed, especially relationally he may
shut down and want to escape/flee the situation, but more commonly becomes agitated and
argumentative. He indicated it was difficult for him to understand reciprocity in conversation,
when to change a topic, how to begin and end a conversation and interpret people’s facial
expressions and other non-verbal cues which is the hallmark of AS/AS1. This was further
implicated through information from the mentor and his wife’s observations in house meetings
and from complaints or concerns from other housemates.

Executive Function: EF has to do with ability to plan and execute and complete things, follow
directions, and issues with concentration and focus and distractibility. He finds it difficult to
generalize things from one situation to the other (new learning socially) and the mentor
concurred. He can struggle with time management and distractibility. At work he tends to over
perform yet struggles with follow through in the home context. Mr. Goodwyn, like many on the
spectrum, can hyper-focus if the task is enjoyable, falls into the area of passion or interest, or
problem-solving, but does not have that same focus in areas of disinterest or tasks that are
mundane or pedantic. This was a common theme at ministry outreaches. The mentor would give
Mr. Goodwyn specific tasks and ask not to ask too many questions before a ministry event or
outreach, and do simply do what he was asked to do. This was a common theme and issue we
were working on in navigating working with a team on mission. There was also a major issue
when Mr. Goodwyn went on a mission to Israel with a team and rented his own car for several
reasons, but one was to see a newly released Star Wars movie which had been his tradition when
this series produced new movies. He was argumentative and defensive when confronted by that
team leader as the team leader said this was not team-playing. Mr. Goodwyn maintained that he
was at every event on time and performed his duties but simply did not want to participate in the
more social aspects of the team, but only those of mission/ministry. Even in our sessions, Mr.
Goodwyn could not understand how/why the leaders were upset.

Interests/Passions: This topic is sometimes hard to define, and the topic itself does not have to
eccentric but the amount of time and interest and devotion to it is the issue. Mr. Goodwyn’s
passions include technology (which became a career), theology issues, and as we continued to
work together, politics. Many times, professionals look for physical collections but many AS
men can collect facts and knowledge to a degree it qualifies as special interests. This is the case
with Mr. Goodwyn. His passionate interest became freedom of speech and 1st amendment rights

                                                 5
        Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 6 of 9




as stories emerged that social media such as Facebook, Twitter, or InstaGram were censoring or
closing accounts of famous Conservative individuals including Laura Loomer were having
accounts locked out or closed. His interest in advocacy surrounded free speech. Housemates met
with me and he to discuss their concern that his time and energy were being put too much in this
direction to the detriment of work and ministry work, Mr. Goodwyn disagreed and argued he
was keeping up all aspects of work, but the housemates and also ministry leader also meant
mentally. Mr. Goodwyn’s mentor asks him to stop checking his phone and social media during
their meetings or events which was very difficult for Mr. Goodwyn. We set goals on reducing
time or planned time with social media and activism and not having his phone out in ministry
meetings or outreaches. This coupled with executive function mentioned already as to the time
and place and appropriateness of using a device.

Intimacy and Emotional Connection: This is the most common reason an individual or couple
will come to counseling/consulting. Despite, Mr. Goodwyn in most scenarios is a model citizen
or is polite and kind with good intentions, there is a lack of social connection with others. He
said he tends to see communication to an end to share information more than connect. He has
difficulty giving and receiving compliments. On one such occasion we were discussing a
potential dating situation. He said to me that he had certain qualifications for a potential mate
and as he was pursuing this young lady, he was gathering data about her and information about
her future intentions and their compatibility more than about her personally. This relationship
would end before it started.

He said he needs alone time to decompress, which can look like retreating or isolating to former
housemates. He finds it hard to apologize, especially if he does not agree that what he has done is
wrong but merely someone else’s subjective opinion that is not supported by data or if he has
additional opposite data. In such situations he can become agitated and verbally combative.

Obsessive thoughts/Ruminate: He did see that he can get caught in over-thinking and perseverate
and ruminate and sometimes pushed back when I pointed out when he was doing it in session.
This was becoming a concern of his mentor and housemates as Mr. Goodwyn continued to
follow people on social media who claimed/alleged their social media was being closed. This
would be a topic of rumination and in sessions much time spent on thoughts on how to remedy
this problem. He had begun to work less at his paying job to have time to devote to this new
passion, which some felt had become an obsession by 2019 as political tensions mounted in the
US.

Rigidity: Mr. Goodwyn prefers simple routines and needs to know what is coming next. He gets
tense and stressed when routine changes or something happens unexpectedly. He would be
agitated if our sessions started late or if he was having connection difficulty or people were at the
house when they were not originally planning to be there and he would have to search for a place
to have a private conversation with me. He does not like change for change’s sake. He needs to
know the why, and often when seeking the “why” may come across as agitated or argumentative.

                                                  6
        Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 7 of 9




So in the case currently of change of routine from Zoom meetings or court to having pre-trial
officers come to his home or newly appointed pre-trial officers, changes in COVID protocols,
these would all cause distress and anxiety and Mr. Goodwyn to appear agitated. Persons on the
spectrum do not do well with change and transition.

Also, a sign of autism is rigid or black and white thinking. For Mr. Goodwyn his views on
theology and politics are very black and white and would find it difficult to converse with those
who have different views. For example, in one session Mr. Goodwyn and I were discussing
Freedom of Speech. I was giving my perspective and understanding that the 1st amendment does
not guarantee free speech in all arenas such as the example yelling “fire” in a crowded theater.
The first amendment is about the government or any arm/branch of the government limiting free
speech but companies or organizations do have say in the private sector what they will allow or
not allow. For example if an organization or ministry says while on duty here you may not wear
certain things or discuss certain things, that is not a free speech situation that you have the ability
to quit that job if you disagree. He was staunchly opposed and his perspective of free speech was
much broader. In his view social media received financial capital or resources from the
government therefore, it was the same as government overreach. We agreed to disagree but in
such areas there was clear black and white thinking.

Sensory: This issue for Mr. Goodwyn is subtle and would be easily missed by professionals. He
is able to be in control of most of his environment, so unless constraints or protocols put on him,
this would not be evident. Working from home or having simple routines that he controlled
would allow him sensory freedom.

I must state that many of my autistic clients have truly struggled with mask mandates, some to
the degree they did not leave their homes until the mandates were lifted because they could not
shop or work outside of the home and wear a mask. There is much research available on the
stress, anxiety, and sensory discomfort students and adults on the spectrum have faced being in
situations of forced mask wearing.

The behavior where Mr. Goodwyn became agitated and stressed over wearing a mask even
chewing one mask when placed upon him, is consistent with autistic behavior.

Stims: He face rubs and stroked facial hair when he had facial hair.

Touch: Surprise or unanticipated touch can increase agitation or emotional dysregulation for
persons on the spectrum. Being man-handled or have someone reach over him or place a mask
on him would cause distress.

This also is common with people on the spectrum.

Mr. Goodwyn’s sensory issues are mild in comparison to others on the spectrum but present.



                                                   7
        Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 8 of 9




He does not have as many sight or sound issues (except it is hard to follow group conversations
with ambient noise), but touch and feeling restrained are the two areas that affect his ability to
function. In sensory provoked situations, one’s compensatory strategies are minimal and the
brain goes into fight/flight as the amygdala signals danger to the autistic person. Wearing a mask
or being touched unexpectedly would most assuredly cause panic or fight/flight responses.

But on the issue of masks and coverings of his face, this would indeed cause great distress.



Theory of Mind: He lacks theory of mind in the ability to solve social problems This is also an
issue in giving empathy or lack of EQ (emotional quotient) or emotional intelligence. While
many on the spectrum are high in intellect, they are lacking or delayed or under-developed in
relational and emotional skills. This is why autism is a developmental disorder. Experts state that
while biologically and intellectually a person continues to grow, many stop developing
emotionally-socially past the age of 15-20 and under duress or stress will revert to more
adolescent or childlike behaviors. Theory of Mind addresses the ability to be able to predict what
others may say or do in various situations. Mr. Goodwyn does not have the ability in social
situations or to predict how his words or actions will be perceived by others.

Social Behavior: Mr. Goodwyn said he can be tired or exhausted after social interactions and he
been told he “lacks common sense”. He is very sensitive to criticism or being told he made a
mistake especially if they are social in nature or if he feels/perceives one is questioning his
beliefs. He has a naïve trust in others that have similar beliefs, assuming positive intentions and
working for the greater good. In various articles, you will find that overall persons on the autism
spectrum are more likely to be victims of violence than violent. In social situations where the
person does not understand what is happening socially may withdraw or become defensive. Mr.
Goodwyn’s mechanism for coping for stress tends to be more defensive in nature as his
neurological system goes into fight or flight.

Current Behaviors

I hope the outline of my professional opinion that Mr. Goodwyn meets criteria for autism
spectrum; formerly Asperger’s Syndrome is sufficient for explanation. Although mentioned
throughout the letter and under criteria for sensory, let me state that the behaviors that occurred
last week concerning the mask, refusing to wear the mask, and being argumentative about the
mask wearing are all part of behaviors consistent with autism. Can some people with autism
wear masks? Sure, but some cannot then wear socks with seams. Sensory presentation is
different from person to person, but many persons on the spectrum feel trapped, distressed,
overwhelmed and struggle with sensory and the wearing of masks. In addition to the sensory,
changes in routines, personnel, structure or routine of visits can also be contributing factors of
stress and reactions under stress being told to wear something that causes stress.


                                                  8
        Case 1:21-cr-00153-RBW Document 24-1 Filed 08/04/21 Page 9 of 9




When I am advocating for students who are being forced to wear masks at schools or employees
who are being forced back to in person work and wearing a mask, I encourage a closer look at
ADA law which suggests making accommodations and modifications when the required task or
a behavior is in the realm of the person’s disability. Autism was added to the list of disabilities in
1990s. Accommodations are considered reasonable if they do not incur restrictive costs. In this
case, for those who are concerned about COVID they can offer accommodation of meeting Mr.
Goodwyn outside and stay as the CDC recommends 6 feet away without violating ADA law in
concern of his stated disability of autism? For the pre-trial officers, if they are vaccinated,
masked, and 6 feet away, the CDC and WHO state the person would not be in danger of
transmission. In the court, accommodations may also mean 6 feet of distance or allowing Zoom
or other conference calls to meet the needs of the person with the disability. It would also be
important that changes are not sudden, Mr. Goodwyn be prepped for changes in routines or
personnel, and again accommodation be made for his sensory needs in accordance with ADA
guidelines for reasonable accommodations. While public health is important, individual rights
and disability rights still apply if a person is incarcerated or in court or experiencing distress
associated with features of one’s disability.

I hope this letter finds you well and answers the questions posed. I am available should you need
further information about autism or Mr. Goodwyn’s sessions with me.

Respectfully Submitted,



Rev. Stephanie C. Holmes, Ed.D, Certified Autism Specialist




                                                  9
